Case: 09-40955     Document: 00511133580          Page: 1    Date Filed: 06/07/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            June 7, 2010
                                     No. 09-40955
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

GUILLERMO JAIME VILLEGAS, also known as Guillermo Villegas,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:09-CR-451-1


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        Guillermo Jaime Villegas appeals the within-Guidelines sentence that he
received. Villegas pleaded guilty to being unlawfully present in this country
after having been deported, in violation of 8 U.S.C. § 1326. He argues that, in
light of his arguments for a sentence below the Guidelines, the district court did
not give adequate reasons for imposing its sentence. He also argues that the
sentence was greater than necessary to achieve the factors set forth in 18 U.S.C.
§ 3553(a).

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40955    Document: 00511133580 Page: 2         Date Filed: 06/07/2010
                                 No. 09-40955

      Villegas’s sentence is reviewed for reasonableness in light of the
sentencing factors in § 3553(a). United States v. Mondragon-Santiago, 564 F.3d
3, 360 (5th Cir.), cert. denied, 130 S. Ct. 192 (2009). This court first determines
whether the district court committed any significant procedural error, including,
among other things, not adequately explaining the sentence. Gall v. United
States, 552 U.S. 38, 51 (2007). If there is no procedural error, this court then
“consider[s] the substantive reasonableness of the sentence imposed under an
abuse-of-discretion standard.” Id.
      Villegas’s arguments about the procedural reasonableness of his sentence
are unavailing. The district court listened to Villegas’s arguments, adopted the
PSR, and rejected Villegas’s request for a downward departure. See United
States v. Gomez-Herrera, 523 F.3d 554, 564-66 (5th Cir. 2008); United States v.
Rodriguez, 523 F.3d 519, 525-26 (5th Cir. 2008). Unlike the district court in
United States v. Tisdale, 264 F. App’x 403, 412 (5th Cir. 2008), on which Villegas
relies, the district court in this case expressly referenced § 3553(a). Further, the
district court’s comments specifically addressed Villegas’s argument that his
inability to make a life in Mexico was a factor to consider in granting him a
sentence below the Guidelines. Thus, this court is satisfied that the district
court considered the parties’ arguments and had a reasoned basis for exercising
its own legal decision making authority. See Rita v. United States, 551 U.S. 338,
356-57 (2007).
      Villegas’s argument that the facts and circumstances of his case rebut its
presumed substantive reasonableness is also unavailing given that it is
essentially a request for this to court re-weigh the § 3553(a) factors. “[T]he
sentencing judge is in a superior position to find facts and judge their import
under § 3553(a) with respect to a particular defendant.”          United States v.
Campos-Maldonado, 531 F.3d 337, 339. (2008).             That this court “might
reasonably have concluded that a different sentence was appropriate is
insufficient to justify reversal of the district court.”    Gall, 552 U.S. at 51.

                                         2
   Case: 09-40955   Document: 00511133580 Page: 3        Date Filed: 06/07/2010
                                No. 09-40955

Villegas’s disagreement with the propriety of the within-guidelines sentence does
not suffice to rebut the presumption of reasonableness that attaches to it. See
Gomez-Herrera, 523 F.3d at 565-66; Rodriguez, 523 F.3d at 526.
      AFFIRMED.




                                       3